Exhibit 10.2
 
CONVERTIBLE NOTE
 
THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO VOIP INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
 

Principal Amount $187,500.00 Issue Date: April 6, 2007

    
Purchase Price $150,000.00



FOR VALUE RECEIVED, VOIP INC., a Texas corporation (hereinafter called
"Borrower"), hereby promises to pay to ALPHA CAPITAL ANSTALT, Pradafant 7, 9490
Furstentums, Vaduz, Lichtenstein, Fax: 011-42-32323196 (the "Holder") or order,
without demand, the sum of One Hundred and Eighty-Seven Thousand Five Hundred
Dollars ($187,500.00), on February 23, 2008 (the "Maturity Date"), if not
retired sooner.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder, dated of even date herewith (the
“Subscription Agreement”), and shall be governed by the terms of such
Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement. The following terms shall apply to this Note:


ARTICLE I

 
GENERAL PROVISIONS


1.1 Payment Grace Period. The Borrower shall have a ten (10) day grace period to
pay any monetary amounts due under this Note, after which grace period and
during the pendency of any other Event of Default (as defined below) a default
interest rate of fifteen percent (15%) per annum shall apply to the amounts owed
hereunder.


1.2 Conversion Privileges. Subject to Sections 9(f) and 9(q) of the Subscription
Agreement, the Conversion Privileges set forth in Article II shall remain in
full force and effect immediately from the date hereof and until the Note is
paid in full regardless of the occurrence of an Event of Default. The Note shall
be payable in full on the Maturity Date, unless previously converted into Common
Stock in accordance with Article II hereof; provided, that if an Event of
Default has occurred, the Holder may extend the Maturity Date up to an amount of
time equal to the pendency of the Event of Default. Such extension must be on
notice in writing.
 
 
1

--------------------------------------------------------------------------------

 
 
CONVERTIBLE NOTE
 
THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO VOIP INC. THAT SUCH REGISTRATION IS NOT REQUIRED.
 

Principal Amount $187,500.00
Issue Date: April 6, 2007

     
Purchase Price $150,000.00



FOR VALUE RECEIVED, VOIP INC., a Texas corporation (hereinafter called
"Borrower"), hereby promises to pay to ELLIS INTERNATIONAL LTD., 53rd Street
Urbanizacion Obarrio, Swiss Tower, 16th Floor, Panama, Republic of Panama, Fax:
(516) 887-8990 (the "Holder") or order, without demand, the sum of One Hundred
and Eighty-Seven Thousand Five Hundred Dollars ($187,500.00), on February 23,
2008 (the "Maturity Date"), if not retired sooner.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder, dated of even date herewith (the
“Subscription Agreement”), and shall be governed by the terms of such
Subscription Agreement. Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement. The following terms shall apply to this Note:


ARTICLE I
 
GENERAL PROVISIONS


1.1 Payment Grace Period. The Borrower shall have a ten (10) day grace period to
pay any monetary amounts due under this Note, after which grace period and
during the pendency of any other Event of Default (as defined below) a default
interest rate of fifteen percent (15%) per annum shall apply to the amounts owed
hereunder.


1.2 Conversion Privileges. Subject to Sections 9(f) and 9(q) of the Subscription
Agreement, the Conversion Privileges set forth in Article II shall remain in
full force and effect immediately from the date hereof and until the Note is
paid in full regardless of the occurrence of an Event of Default. The Note shall
be payable in full on the Maturity Date, unless previously converted into Common
Stock in accordance with Article II hereof; provided, that if an Event of
Default has occurred, the Holder may extend the Maturity Date up to an amount of
time equal to the pendency of the Event of Default. Such extension must be on
notice in writing.


 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
.A CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower's Common Stock, $.001 par value per
share (“Common Stock”) as set forth below.


2.1. Conversion into the Borrower's Common Stock.


(a) Subject to Sections 9(f) and 9(p) of the Subscription Agreement, the Holder
shall have the right from and after the date of the issuance of this Note and
then at any time until this Note is fully paid, to convert any outstanding and
unpaid principal portion of this Note, at the election of the Holder (the date
of giving of such notice of conversion being a "Conversion Date") into fully
paid and nonassessable shares of Common Stock as such stock exists on the date
of issuance of this Note, or any shares of capital stock of Borrower into which
such Common Stock shall hereafter be changed or reclassified, at the conversion
price as defined in Section 2.1(b) hereof (the "Conversion Price"), determined
as provided herein. Upon delivery to the Borrower of a completed Notice of
Conversion, a form of which is annexed hereto, Borrower shall issue and deliver
to the Holder within three (3) business days after the Conversion Date (such
third day being the “Delivery Date”) that number of shares of Common Stock for
the portion of the Note converted in accordance with the foregoing. At the
election of the Holder, the Borrower will deliver accrued but unpaid interest on
the Note, if any, through the Conversion Date directly to the Holder on or
before the Delivery Date (as defined in the Subscription Agreement). The number
of shares of Common Stock to be issued upon each conversion of this Note shall
be determined by dividing that portion of the principal of the Note to be
converted by the Conversion Price.


(b) Subject to adjustment as provided in Section 2.1(c) hereof, the Conversion
Price per share shall be $0.18, subject to adjustment as described herein and in
the Subscription Agreement.


(c)  The Conversion Price and number and kind of shares or other securities to
be issued upon conversion determined pursuant to Section 2.1(a), shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:


A. Merger, Sale of Assets, etc. If the Borrower at any time shall consolidate
with or merge into or sell or convey all or substantially all its assets to any
other corporation, this Note, as to the unpaid principal portion thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase such number and kind of shares or other securities and property as
would have been issuable or distributable on account of such consolidation,
merger, sale or conveyance, upon or with respect to the securities subject to
the conversion or purchase right immediately prior to such consolidation,
merger, sale or conveyance. The foregoing provision shall similarly apply to
successive transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the anti-dilution provisions
of this Section shall apply to such securities of such successor or purchaser
after any such consolidation, merger, sale or conveyance.


B. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes that may be issued or outstanding, this Note,
as to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be deemed to evidence the right to purchase an adjusted number of
such securities and kind of securities as would have been issuable as the result
of such change with respect to the Common Stock immediately prior to such
reclassification or other change.


C. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event..
 
D. Share Issuance. So long as this Note is outstanding, if the Borrower shall
issue or agree to issue any shares of Common Stock except for the Excepted
Issuances (as defined in the Subscription Agreement) for a consideration less
than the Conversion Price in effect at the time of such issue, then, and
thereafter successively upon each such issue, the Conversion Price shall be
reduced to such other lower issue price. For purposes of this adjustment, the
issuance of any security carrying the right to convert such security into shares
of Common Stock or of any warrant, right or option to purchase Common Stock
shall result in an adjustment to the Conversion Price upon the issuance of the
above-described security and again upon the issuance of shares of Common Stock
upon exercise of such conversion or purchase rights if such issuance is at a
price lower than the then applicable Conversion Price. The reduction of the
Conversion Price described in this paragraph is in addition to other rights of
the Holder described in this Note and the Subscription Agreement.


 
3

--------------------------------------------------------------------------------

 
(d) Whenever the Conversion Price is adjusted pursuant to Section 2.1(c) above,
the Borrower shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.


(e) During the period the conversion right exists, Borrower will reserve from
its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Common Stock issuable upon the full conversion of
this Note and as described in the Subscription Agreement. Borrower represents
that upon issuance, such shares will be duly and validly issued, fully paid and
non-assessable. Borrower agrees that its issuance of this Note shall constitute
full authority to its officers, agents, and transfer agents who are charged with
the duty of executing and issuing stock certificates to execute and issue the
necessary certificates for shares of Common Stock upon the conversion of this
Note.


2.2. Optional Redemption of Principal Amount. Provided an Event of Default or an
event which with the passage of time or the giving of notice could become an
Event of Default has not occurred, whether or not such Event of Default has been
cured, the Borrower will have the option of prepaying the outstanding Principal
amount of this Note ("Optional Redemption"), in whole or in part, by paying to
the Holder a sum of money equal to the number of Shares of Common Stock issuable
upon an assumed conversion of the outstanding principal and interest of this
Note multiplied by $1.50 (subject to adjustment for stock splits, stock
dividends and similar events), and any and all other sums due, accrued or
payable to the Holder arising under this Note or any Transaction Document
through and as of the Redemption Payment Date as defined below (the "Redemption
Amount"). Borrower’s election to exercise its right to prepay must be by notice
in writing (“Notice of Redemption”). The Notice of Redemption shall specify the
date for such Optional Redemption (the "Redemption Payment Date"), which date
shall be thirty (30) business days after the date of the Notice of Redemption
(the "Redemption Period"). A Notice of Redemption shall not be effective with
respect to any portion of the Principal Amount for which the Holder has a
pending election to convert, or for conversions initiated or made by the Holder
during the Redemption Period. On the Redemption Payment Date, the Redemption
Amount, less any portion of the Redemption Amount against which the Holder has
exercised its conversion rights, shall be paid in good funds to the Holder. In
the event the Borrower fails to pay the Redemption Amount on the Redemption
Payment Date as set forth herein, then (i) such Notice of Redemption will be
null and void, (ii) Borrower will have no right to deliver another Notice of
Redemption, and (iii) Borrower’s failure may be deemed by Holder to be a
non-curable Event of Default. A Redemption Notice may be given only at a time a
registration statement covering all of the shares issuable upon conversion of
all amounts convertible under this Note (“Registration Statement”) is effective.
A Notice of Redemption may not be given nor may the Borrower effectuate a
Redemption without the consent of the Holder, if at any time during the
Redemption Period an Event of Default or an Event which with the passage of time
or giving of notice could become an Event of Default (whether or not such Event
of Default has been cured), has occurred or the Registration Statement is not
effective each day during the Redemption Period.


2.3. Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof and the Subscription Agreement.
Upon partial conversion of this Note, a new Note containing the same date and
provisions of this Note shall, at the request of the Holder, be issued by the
Borrower to the Holder for the principal balance of this Note and interest which
shall not have been converted or paid.


2.4. Maximum Conversion. The Holder shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of only
4.99% and aggregate conversion by the Holder may exceed 4.99%. The Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section 2.3 will limit any conversion hereunder and to the extent that
the Holder determines that the limitation contained in this Section applies, the
determination of which portion of the Notes are convertible shall be the
responsibility and obligation of the Holder. The Holder may waive the conversion
limitation described in this Section 2.3, in whole or in part, upon and
effective after 61 days prior written notice to the Borrower to increase such
percentage to up to 9.99%. The Holder may allocate which of the equity of the
Borrower deemed beneficially owned by the Holder shall be included in the 4.99%
amount or up to 9.99% amount as described above.


 
4

--------------------------------------------------------------------------------

 
ARTICLE III


EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note or
any Transaction Document when due and such failure continues for a period of ten
(10) business days after the due date.


3.2 Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of the Subscription Agreement, this Note or Transaction
Document in any material respect and such breach, if subject to cure, continues
for a period of ten (10) business days after written notice to the Borrower from
the Holder.


3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein, in the Subscription Agreement, Transaction
Document or in any agreement, statement or certificate given in writing pursuant
hereto or in connection herewith or therewith shall be false or misleading in
any material respect as of the date made and as of each Closing Date.


3.4 Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.


3.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any Subsidiary of Borrower or any of their
property or other assets for more than One Hundred Thousand Dollars ($100,000),
and shall remain unvacated, unbonded or unstayed for a period of forty-five (45)
days.


3.6 Non-Payment. The Borrower shall have received a notice of default, which
remains uncured for a period of more than twenty (20) days, on the payment of
any one or more debts or obligations aggregating in excess of One Hundred
Thousand Dollars (US $100,000.00) beyond any applicable grace period;


3.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower and if instituted against them are not dismissed within forty-five (45)
days of initiation.


3.8 Delisting. Delisting of the Common Stock from any Principal Market; failure
to comply with the requirements for continued listing on a Principal Market for
a period of seven consecutive trading days; or notification from a Principal
Market that the Borrower is not in compliance with the conditions for such
continued listing on such Principal Market.


3.9 Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension with respect to Borrower’s Common Stock that lasts for five or more
consecutive trading days.


 
5

--------------------------------------------------------------------------------

 
3.10 Failure to Deliver Common Stock or Replacement Note. Borrower's failure to
timely deliver Common Stock to the Holder pursuant to and in the form required
by this Note or the Subscription Agreement, and, if requested by Borrower, a
replacement Note.


3.11 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty days prior written notice to the Holder.


3.12 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any Transaction Document or other agreement to which
the Borrower and Holder are parties, or the occurrence of a material event of
default under any such other agreement which is not cured after any required
notice and/or cure period.


3.13 Reservation Default. The occurrence of Reservation Default as described in
Section 9(p) of the Subscription Agreement.


ARTICLE IV


SECURITY INTEREST


4. Security Interest/Waiver of Automatic Stay. This Note is secured by a
security interest granted to the Collateral Agent for the benefit of the Holder
pursuant to a Security Agreement, as delivered by Borrower to Holder. The
Borrower acknowledges and agrees that should a proceeding under any bankruptcy
or insolvency law be commenced by or against the Borrower, or if any of the
Collateral (as defined in the Security Agreement) should become the subject of
any bankruptcy or insolvency proceeding, then the Holder should be entitled to,
among other relief to which the Holder may be entitled under the Transaction
Documents and any other agreement to which the Borrower and Holder are parties
(collectively, "Loan Documents") and/or applicable law, an order from the court
granting immediate relief from the automatic stay pursuant to 11 U.S.C. Section
362 to permit the Holder to exercise all of its rights and remedies pursuant to
the Loan Documents and/or applicable law. TO THE EXTENT PERMITTED BY LAW, THE
BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C.
SECTION 362. FURTHERMORE, THE BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT
NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR
OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105)
SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF
THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS
AND/OR APPLICABLE LAW. The Borrower hereby consents to any motion for relief
from stay that may be filed by the Holder in any bankruptcy or insolvency
proceeding initiated by or against the Borrower and, further, agrees not to file
any opposition to any motion for relief from stay filed by the Holder. The
Borrower represents, acknowledges and agrees that this provision is a specific
and material aspect of the Loan Documents, and that the Holder would not agree
to the terms of the Loan Documents if this waiver were not a part of this Note.
The Borrower further represents, acknowledges and agrees that this waiver is
knowingly, intelligently and voluntarily made, that neither the Holder nor any
person acting on behalf of the Holder has made any representations to induce
this waiver, that the Borrower has been represented (or has had the opportunity
to he represented) in the signing of this Note and the Loan Documents and in the
making of this waiver by independent legal counsel selected by the Borrower and
that the Borrower has discussed this waiver with counsel.


ARTICLE V


MISCELLANEOUS


5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.


5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Borrower to: VoIP, Inc., 151 So. Wymore
Road, Suite 3000, Altamonte Springs, FL 32714, Attn: Anthony Cataldo, CEO,
telecopier: (407) 389-3233, with a copy by telecopier only to: Baratta, Baratta
& Aidala LLP, 597 Fifth Avenue, New York, NY 10017, Attn: Joseph A. Baratta,
Esq., telecopier: (212) 750-8297, and (ii) if to the Holder, to the name,
address and telecopy number set forth on the front page of this Note, with a
copy by telecopier only to Grushko & Mittman, P.C., 551 Fifth Avenue, Suite
1601, New York, New York 10176, telecopier number: (212) 697-3575.


 
6

--------------------------------------------------------------------------------

 
5.3 Amendment Provision. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.


5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. The Borrower may not assign any of its obligations under
this Note without the consent of the Holder.


5.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys' fees.


5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney's fees and costs.


5.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.


5.8 Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have all the rights of a shareholder of the Borrower with respect to the
shares of Common Stock to be received by Holder after delivery by the Holder of
a Conversion Notice to the Borrower.


 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 6th day of April, 2007.
 

       
VOIP INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Robert Staats
Title: Chief Accounting Officer
    WITNESS:  
 

--------------------------------------------------------------------------------

 


 
8

--------------------------------------------------------------------------------

 

NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)



The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by VoIP Inc. on April 6, 2007
into Shares of Common Stock of VoIP Inc. (the "Borrower") according to the
conditions set forth in such Note, as of the date written below.
 
Date of
Conversion:____________________________________________________________________
 
Conversion
Price:______________________________________________________________________
 
Shares To Be
Delivered:_________________________________________________________________
 
Signature:____________________________________________________________________________
 
Print
Name:__________________________________________________________________________
 
Address:_____________________________________________________________________________


____________________________________________________________________________


 
9

--------------------------------------------------------------------------------

 
 